Citation Nr: 1420514	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right foot tarsal tunnel release.

2.  Entitlement to an initial compensable rating for residuals of a left heel stress fracture.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from June 2005 to March 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

On October 19, 2009, the Veteran testified at a Board hearing via videoconferencing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The instant matters have twice previously been before the Board.  Most recently, in April 2012, they were remanded for further development, to include providing the Veteran with a VA examination in connection with her claims.  After completion of the requested development, the matters were readjudicated via a November 2012 supplemental statement of the case (SSOC) and were returned to the Board the following month.  Upon review of the evidence developed on remand, the Board is satisfied that it substantially complies with the Board's remand directives such that the Board may proceed with adjudication of the Veteran's claim for an initial compensable rating for her service-connected residuals of a left heel stress fracture.  Unfortunately, as the evidence suggests that the Veteran's right foot disability may have undergone a material change since the most recent VA examination, that matter must again be remanded for additional development.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Thus, the issue of entitlement to an initial rating in excess of 20 percent for right foot tarsal tunnel release is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of her left heel stress fracture consist of mild impairment due to intermittent pain on standing or walking, and does not equate to a moderate foot disability.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals of a left heel stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance
      
The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, service connection for the residuals of a left heel stress fracture was granted in February 2007 and a disability rating and effective date was assigned.  As the matter decided herein stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claim decided herein.  The evidence obtained or associated with the claims folder includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, VA examination reports, the Veteran's vocational rehabilitation file, and lay statements, to include the Veteran's Board hearing testimony.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to the claim and the Board is also unaware of any such outstanding evidence.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Veteran has been provided with multiple VA examinations in connection with her claim of service connection and appeal of the assigned noncompensable rating.  The VA examiners considered the Veteran's service history and reported symptoms, reviewed the medical evidence of record, conducted the appropriate testing when necessary, and made all findings necessary to apply the rating criteria where required.  In this regard, the Board in its April 2012 remand requested that the examiner indicate whether the Veteran's left heel disability could be considered "moderate," "moderately severe," or "severe," identifying the symptoms used to reach this determination.  The Board further stated that if the Veteran's left foot disability was not manifested by symptoms required to be considered a "moderate" disability, that that was to be noted.  Although the examiner did not render the specific findings requested, upon review of the examination report, the Board is satisfied that the information contained therein, specifically the examiner's statement that there is no functional loss, is sufficient for the Board to reach such a determination regarding the severity of the Veteran's left heel disability.  As such, the Board finds that there is substantial compliance with the terms of its earlier remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that, although under Stegall, supra, the Board errs as a matter of law when it fails to ensure compliance with the terms of a remand order, it is substantial compliance, not absolute compliance, that is required).  The Board is satisfied that the information contained in the VA examination reports, along with the other lay and medical evidence of record, is sufficient for the Board to evaluate the severity of the Veteran's left heel disability in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

In the instant case, the Veteran's service-connected residuals of a left heel stress fracture have been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, which pertains to "[f]oot injuries, other."  See VAOPGCPREC 9-98 (August 14, 1998) (noting that DC 5284 is, in essence, a "catch-all" provision intended to cover a variety of foot disabilities).  Under DC 5284, a 10 percent evaluation is assigned for foot injuries resulting in a moderate disability; a 20 percent evaluation is assigned for foot injuries resulting in a moderately severe disability; and a 30 percent evaluation is assigned for foot injuries resulting in a severe disability.  38 C.F.R. § 4.71a, DC 5284 (2013).  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  Id.  Thus, to be entitled to a compensable rating, the evidence must demonstrate that the Veteran's residuals of her left heel stress fracture more nearly approximate a foot disability of moderate severity.

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Evidence relevant to determining the appropriate rating for the Veteran's left heel disability shows that she had sustained a left heel stress fracture related to service, for which she was casted for four weeks.  Medical evidence shows that the stress fracture itself resolved, but resulted in intermittent residual pain.  VA examination reports dated in November and December 2006 indicate that the Veteran's left heel pain makes prolonged walking and/or standing difficult, in that the Veteran could only stand for 15-30 minutes and walk for one-quarter mile.  X-rays showed no evidence of fracture, dislocation, subluxation, or other significant bone or joint abnormality.  Upon examination in November 2008, it was noted that the Veteran's current left foot complaints where chronic heel pain.  The Veteran's medical history indicated that pain, swelling, fatigability, weakness, and lack of endurance occurred while standing and/or walking.  However, there was no objective evidence of painful motion, swelling, instability or weakness on physical examination, nor was any left foot deformity observed.  Tenderness on the heel and plantar surface was indicated.  X-rays of the left foot were normal and the examiner opined that Veteran's residuals of her left foot stress fracture resulted in mild effects on her ability to drive, shop, exercise, play sports, engage in recreational activities, and do chores.  

During her October 2009 hearing, the Veteran stated that her disability of the right foot was worse than that of her left, but that her left foot symptoms would increase in severity when she had a flare-up of right foot symptoms, which would then cause her to put more pressure on her left foot.  VA treatment records continued to note left foot pain, which, during a July 2012 VA examination, the Veteran described to be like stepping on a nail anytime she put weight on her left foot.  The Veteran denied left foot symptoms while sitting, but stated that she experienced sharp pain intermittently while standing and walking.  Physical examination revealed no evidence of stiffness, swelling, heat, redness, fatigability, or lack of endurance.  The examiner was also unable to recreate the Veteran's complaints of left heel pain and found no evidence of functional loss related to her previous left heel stress fracture.

Based on the evidence of record, the Board finds that an initial compensable rating is not warranted for the Veteran's residuals of a left heel stress fracture under DC 5284 because a "moderate" foot injury is not approximated by the symptomatology of her left heel disability.  Indeed, her pain residual is that of intermittent pain.  While the Veteran's pain may limit her ability to engage in prolonged standing and/or walking, the Board does not find that the Veteran's pain results in functional loss more nearly approximating that of a moderate disability such that a compensable rating can be assigned by virtue of other factors as described in 38 C.F.R. §§ 4.40 4.45 4.59, to the extent that they are applicable.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2013) (stating that "[p]ain in . . . a particular joint may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'"); Johnson v. Brown, 9 Vet. App. 7 (1996) (stating that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion).  This is so because not only does the Veteran maintain the ability to walk and stand, her left foot pain is not constant and does not more than mildly affect her abilities to carry out certain activities of daily living.  

As to other DCs pertaining to disabilities of the foot, because the evidence fails to show flatfoot, claw foot, hallux valgus, hallux rigidus, hammer toe, or weak foot, DCs 5276, 5277, 5278, 5280, 5281, and 5282 are not for application.  See 38 C.F.R. § 4.71a, DCs 5276, 5278, 5280, 5281, 5282 (2013).  Further, there is no evidence of malunion or nonunion of the fifth metatarsal bone, as required for a rating under DC 5283.  See 38 C.F.R. § 4.71a, DC 5283 (2013). 

The Board has also considered whether a compensable rating is warranted under 38 C.F.R. § 4.73, DC 5279, which provides for a singular 10 percent rating for "metatarsalgia, anterior (Morton's disease), unilateral, or bilateral."  38 C.F.R. § 4.73, DC 5279 (2013).  Morton's disease is defined as "a form of foot pain, metatarsalgia caused by compression of a branch of the plantar nerve by the metatarsal heads."  Dorland's Illustrated Medical Dictionary 1281 (31st Ed. 2003). In this regard, the Board finds no evidence by which to conclude that the Veteran's complaint of left heel pain is due to the compression of a branch of the plantar nerve by the metatarsal heads.  Rather the evidence demonstrates that the Veteran's heel pain is a residual of her previous stress fracture.  Thus, DC 5279 is also not for application in this case.

Overall, the Board finds that the Veteran's residuals of her left heel stress fracture do not limit her functioning to a compensable degree.  The Board also finds that the Veteran's residual symptom of intermittent sharp pain upon standing and/or walking does not render her disability so "exceptional or unusual," such that the "the available schedular evaluations for [her service-connected left heel disability] are inadequate," and as such, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  Although pain is not specifically contemplated by the rating criteria, DC 5284 does not set forth any specific criteria for rating disabilities under that section.  Rather, DC 5284 provides for an overall assessment of the severity of the disability rated under that section, which necessarily contemplates all complained of symptomatology.  

Moreover, as will be discussed in further detail below, although the Veteran has presented evidence of unemployability, it appears that it is the Veteran's right foot disability that impacts her ability to function in an occupational setting.  In any event, because the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be addressed as part of the rating matter that is again being remanded, the occupational impact of the Veteran's left heel stress fracture residuals will be considered as part of the AOJ's determination regarding TDIU.

For the foregoing reasons, the Board thus concludes that an initial compensable rating is not warranted for residuals of a left heel stress fracture under the DC 5284 or any other potentially applicable DC pertaining to toe/foot disabilities.  In finding that a compensable rating is not warranted in this case, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a compensable rating for the Veteran's left heel disability at any point during the applicable time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to an initial compensable rating for residuals of a left heel stress fracture is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

Upon review of the evidence, the Board finds that the issue of entitlement to an initial rating in excess of 20 percent for right foot tarsal tunnel release must be again remanded for further development.  Notably, in compliance with the terms of the Board's April 2012 remand, the Veteran was afforded a VA examination in July 2012.  The record reflects, however, that after that examination was conducted, electromyography (EMG) testing was done in August and September 2012.  It also appears that tarsal tunnel release surgery was performed in August 2012.  The results of the August 2012 EMG were reviewed by a VA clinician, and it was recommended that the Veteran undergo a plantar nerve test to prove any possible residual changes secondary to tarsal tunnel syndrome.  It appears that the September 2012 EMG included such testing.  The clinician who interpreted the September 2012 EMG report then stated that here appeared to be some residual changes from the previous tarsal tunnel syndrome, in that there is no response in the right lateral plantar nerves to abductor digiti minimi and amplitude was low in the right tibial nerve.  The clinician went on to state that there was still evidence of tarsal tunnel syndrome and that clinical correlation was recommended.  As the record indicates that a surgical procedure took place after the July 2012 VA examination, which resulted in changes from the previous tarsal tunnel syndrome, the Board finds that the matter must be remanded for an additional VA examination, to determine the current severity of the Veteran's service-connected right foot disability as the evidence suggests a material change in disability since the last VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

As part of the examination to be afforded on remand, the examiner should specifically assess the Veteran's employability.  Although the issue of entitlement to TDIU has twice previously been referred to the AOJ for appropriate action, the AOJ has failed take any action in response to the Board's referral.  Further, as the Court has stated, entitlement to TDIU is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During her October 2009 hearing, the Veteran provided testimony regarding the impact of her disability on her prior occupation as a pharmacy technician, stating that she lost her job after having surgery on her right foot because it was determined that she would not be able to stand for eight hours a day.  Accordingly, the examiner should be requested to provide a medical opinion addressing the question of how the Veteran's service-connected disabilities affect her occupational capacity.  See 38 U.S.C.A. § 5103A (d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as her documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records have been associated with the Veteran's claims folder.  This should include all VA treatment records dated since April 2011, to include the reports of any surgical procedures related to the right foot, to specifically include the August 2012 tarsal tunnel release, and, if possible, to include imaging data from any EMG or nerve conduction study scanned on VistA imaging, as well as the reports interpreting any such imaging data.

2.  Then, schedule the Veteran for a VA examination to assess the severity of her right foot disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should be asked to take a detailed history from the Veteran regarding her symptoms of disability and identify all symptoms related to the right foot disability.  The examiner should also conduct range of motion studies.  Any pain on motion or functional loss due to pain should also be noted.  Further, x-ray studies, EMG, and nerve conduction studies to determine the manifestations, symptoms and severity of her right foot tarsal tunnel release may also be conducted if deemed necessary by the examiner(s).  In this regard, the examiner should consider the findings contained in the September 2012 EMG report and identify whether further testing is necessary for clinical correlation.

Based on a review of the claims file and the results of the examination, including x-rays and EMG and nerve conduction studies if applicable, the examiner(s) is asked to address the following questions. 

a) Is there severe malunion or nonunion of the tarsal or metatarsal bones of the right foot? 

b) Is there actual loss of use of the right foot? 

c) Is there complete paralysis of the right external popliteal nerve (i.e., the foot drops with slight drop of first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes; loss of abduction of the foot, weakness of adduction; anesthesia over the entire dorsum of the foot and toes) of the right foot? 

d) Is there severe incomplete paralysis of the external popliteal nerve of the right foot? 

e) Does the Veteran's right foot disability include nerves other than the popliteal?  If so, please identify these nerves and all associated symptoms.  If the posterior tibial nerve is included, is there complete paralysis, as indicated by paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired? 

f) Is the right foot disability considered "severe"?  Please identify the symptoms used to reach this determination.  If this disability does not display the symptoms required to be considered severe, this should be noted.

The examiner should also indicate whether the Veteran's right foot disability has undergone a material change since March 2006, to include any worsening or improvement in severity.  If a material change is identified, the examiner should set forth the date upon which the evidence indicates a worsening or betterment of disability.  

The examiner should also take a detailed history regarding the Veteran's employment and education.  The examiner is requested to provide an opinion as to limitations caused by the Veteran's service connected foot disabilities and the effect on the Veteran's ability to pursue substantially gainful employment consistent with her education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue remaining on appeal.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's rating claims.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response.  (The SSOC should also address the TDIU question if this benefit is not granted.)


No action is required of the Veteran until she is notified by the AOJ.  However, she is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


